Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The response of 1/11/2021 was received and considered.
Claims 1-5 and 7-18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Applicant’s remarks (p. 6) point to the previously allowed subject matter of claim 6.  However, the instant amendment broadens the claimed invention such that the invention no longer requires an access point, but a generic wireless network and no longer requires determining that a device is in communication range of the second access point.  Given the current claim scope, the Examiner notes that Cisco teaches filtering requests to access a guest network using a list of device addresses (MAC addresses), such that the policy denies the request if the MAC address found in the request is on the list (p. 2). Note that a skilled artisan would have understood that a MAC address could be used to identify the user of the device, as it was routine to assign a corporate (or other) user a particular computer.  The motivation in Cisco is to keep internal clients from accessing the guest wireless network for proper application usage (p. 1).  A skilled artisan would further have understood that keeping internal machines on a private network rather than an open public network is useful for several reasons including limiting access to the machines from public/untrusted computers (with respect to information theft, malware, etc.) and limiting employee access to unfiltered network content.  Further, Skemer teaches that it was known to utilize a RADIUS server to make authentication decisions based on a MAC address (¶42) and includes utilizing an access device as an authentication cache storing authentication information downloaded from a remote server (¶49) to reduce authentication latency times (¶49).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Divonne such that GW1 is further configured to deny the request based on address information to urge a device with access to one corporate network to access that more preferred network instead of a less secure guest/public network (such as the case described in Cisco) to modify Divonne, as modified above, such that the address information is received from a server to utilize remote authentication and a local authentication cache to reduce latency times associated with authentication, as taught by Skemer.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-10 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WIPO Publication WO/2012/052660 (published 4/26/2012), as translated by US 2013/0208693 (referenced herein) to De La Forest Divonne et al. (Divonne) in view of "Prevent Corporate devices from connecting to Public Wifi" by Cisco and US 2001/0044893 A1 to Skemer.

Regarding claims 2, 10 and 16, Divonne discloses wherein the computing device is an interface device comprising a first wireless access point associated with the first wireless network (GW1, Fig. 1, ¶44), and wherein the computing device is in communication with a second computing device that comprises a second wireless access point associated with the second wireless network (GW2, Fig. 1, ¶44).
Regarding claim 7, Divonne discloses wherein the computing device (GW1) comprises a network controller in communication with a first wireless access point associated with the first wireless network (GW1) and a second wireless access point associated with the second wireless network (GW2, Fig. 1), and the method further comprises: causing, based on determining that the first wireless access point and the second wireless access point provide overlapping coverage areas (in communication range, where GW2 is a nearby gateway to GW1, ¶48 and GW2 can serve TER, ¶44, ¶48), ).
Regarding claim 8, Divonne, as modified above, teaches wherein the address information comprises device registration information (MAC address information registered in RADIUS database, as modified above by Cisco, p. 2, and Skemer, ¶49).  
Regarding claims 9 and 15, the claims are similar in scope to claim 1 and are therefore rejected using a similar rationale.
Regarding claim 14, Divonne, as modified above, teaches wherein the address information indicates that the user device has access to the second wireless network (as modified above by Cisco, p. 2, where the MAC address information indicates that he user should be connected to the corporate network).

Potential Allowable Subject Matter
Claims 3-5, 11-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above rejections under 35 U.S.C. §112 are obviated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
March 8, 2021